DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 now requires, “prior to the first trench region and the second trench region being filled with the first metallic filler and a second metallic filler, respectively.”  Claim 8 requires the trench to contain a metallic filler. From the specification, it seems that the use of amorphous carbon was used during an intermediate processing step (Fig. 20) and is then later replaced with a metallic filler. It is unclear if Applicant is claiming an intermediate product or a final product, thus dependent claim 21 is indefinite and not further limiting since independent claim 8 discloses the final product. As currently written the independent claim 8 is a device claim that describes the product in the final stage of development, not an intermediate stage.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12-14  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. [US 2015/0091093 A1], “Bouche” in view of Niimi et al. [US 9,397,003 B1], “Niimi” and future in view of Brunco [US 2015/0340500 A1] supported by Lii [US 2014/0361376 A1].

Regarding claim 8, Bouche discloses a device (Fig. 12 annotated below) comprising: 
a first field effect transistor (Transistor 1 in region 16) comprising a first liner  (60) that resides in a first trench region (T1) that is defined by a first spacer (SP1) and a first epitaxial region (30, EPI1); 
a second field effect transistor (Transistor 2 in region 14) comprising a liner (60) that resides in a second trench region (T2) that is defined by a second spacer (SP2) and a second epitaxial region (EPI2), wherein the first liner (60) comprises a first material (¶[0030] metal layer (60) may include a titanium nitride capping material); and 
a first substrate (12) associated with the first field effect transistor (Transistor 1), and wherein the first substrate is formed of a silicon region (¶[0014] teaches a Si wafer), wherein the first epitaxial region (EPI1) is grown and punched into the first substrate (as shown and [0018]), wherein the first substrate is recessed (as shown), wherein the first trench region is defined by the first spacer (SP1) adjacent and connected to a first side of the first trench region (T1) and is defined by a third spacer (SP3) adjacent and connected to a second side of the first trench region (as shown), wherein the first side of the first trench region is opposite the second side of the first trench region (as shown), wherein the first liner (60) is an intervening layer directly connected between the first spacer (SP1) and a first metallic filler (70), wherein the first liner (60) is an intervening layer directly connected between the third spacer (SP3) and the first metallic filler (70), wherein the first liner (60) is an intervening layer directly connected between the first epitaxial region (EPI1) and the first metallic filler (70) with no intervening layers or contacts (as shown in Fig. 12), and wherein a dielectric layer is directly connected to the first spacer (as shown in the fig 12 below, the gate structure which includes the dielectric layer is directly connected to the spacer) and wherein the dielectric layer is distinct from a metal gate and connected directly between the first substrate and the metal gate (¶[0015] -¶[0017] teaches the gate structure is a composite structure includes a gate insulator (gate dielectric form of SiO2) that is formed over the substrate and in contact with a gate electrode (polycrystalline silicon material or a metal material, the resulting structure will result in the first spacer touching the substrate, dielectric and metal gate. Further, the gate insulator and gate electrode are formed of distinct materials).

    PNG
    media_image1.png
    193
    648
    media_image1.png
    Greyscale

	Bouche does not disclose the liner is a second liner comprising comprises a second material, wherein the first material is distinct from the second material.
However, using a different liner for the PFET transistors are well-known in the semiconductor art. Specifically, Niimi discloses a CMOS integrated device wherein a conformal barrier layer (Fig. 2T, 131) is formed in the trench in the PFET region. The barrier layer (131) may comprise suitable p-type metals so that the Fermi level of the metal may be appropriately pinned to the valence band of the underlying semiconductor material layers (130), thus providing a low Schottky barrier height. The material of the barrier layer (131) includes p-type metals such as nickel (Ni) and/or platinum (Pt) or other suitable metals such as titanium (Ti) and/or titanium nitride (TiN) (Col. 21, lines 20-60 of Niimi).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a liner with a second material as taught in Niimi in the device of Bouche such that the liner is a second liner comprising comprises a second material, wherein the first material is distinct from the second material because such a modification would allow for the an improved Schottky barrier height in the P-region (Col. 21, lines 20-60 of Niimi).
Bouche does not disclose a second substrate associated with the second field effect transistor, wherein the second substrate is comprised of silicon germanium, thereby resulting in the first substrate and the second substrate being distinct in material.
However, forming CMOS transistor on various types of substrate is well-known in the semiconductor art.  Lii discloses forming the substrate comprising various materials such as a bulk silicon substrate, such as a lightly doped p-type or n-type substrate. Other types of substrates, such as silicon on insulator (SOI), silicon carbide, gallium nitride, gallium arsenide or SiGe can also be used, as well as substrates with a different top semiconductor surface, such as SiGe on silicon in order to enhancing NMOS and PMOS transistors performance (¶[0015]-¶[0019] of Lii). Brunco discloses an alternative substrate with multiple channel materials which applies the appropriate type of stress in order to achieve the appropriate quantum barrier offset for enhanced performances in CMOS structures (¶[0002] of Brunco).   Brunco discloses using a bulk semiconductor substrate (Fig. 1D, 102) with a SiGe relax strained buffer layer (104) that can be doped. Over the buffer layer, a SiGe layer (106) having a higher germanium concentration than the buffer layer is formed for the PFET region. This region will give a mobility boost from compressive channel strain and a desirable quantum well for the carriers in the channel for pFET devices (¶[0020]). Further, after a doping and etching processing, a silicon layer (118) may be grown on the silicon substrate or the SiGe buffer layer (¶[0023]). The silicon layer (118) will serve as the nFET channel material and has the advantage of tensile longitudinal stress and favorable conduction band offset conditions for the nFET devices (¶[0023]).  After the further processing to form STI regions, the integrated circuits such as Silicon nFETs and SiGe pFETs are formed in the appropriate regions (¶[0023] and Fig. 1F). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a suitable alternative substrate structure with a Silicon region for  nFETs and SiGe region for pFETs as taught in Brunco in the device of Bouche as modified such that the second substrate material is comprised of silicon germanium and wherein the first substrate material is formed of a silicon region thereby resulting in the first substrate material and the second substrate material being distinct in material because such a modification would allow for improved overall device performance that applies the appropriate type of stress in order to achieve the appropriate quantum barrier offset for enhanced performances in CMOS structures (¶[0002] of Brunco).   

Regarding claim 12, Bouche as modified discloses claim 8, Bouche as modified by Brunco discloses the first epitaxial region is in contact with the first substrate (Bouche discloses the epitaxial layer contacts the substrate – see Fig. 12, Bouche in view of Brunco disclose the first substrate).

Regarding claim 13, Bouche as modified discloses claim 12, Bouche as modified discloses the second epitaxial region is in contact with the second substrate  (Bouche discloses the epitaxial layer contacts the substrate –see Fig. 12, Bouche in view of Brunco disclose the second substrate) and wherein a first epitaxial region material is different from a second epitaxial region material (Bouche further discloses the semiconductor stressors in PFET areas (14) may comprise silicon germanium (SiGe) and the semiconductor stressors in NFET areas (16) may comprise silicon ¶[0018]).

Regarding claim 14, Bouche as modified discloses claim 8, Bouche the first field effect transistor comprises an n- type field effect transistor, and the second field effect transistor comprises a p-type field effect transistor (¶[0032] NFET areas (16) and ¶[0030] PFET areas (14)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. [US 2015/0091093 A1], “Bouche” in view of Niimi et al. [US 9397003 B1], “Niimi” and further in view of Brunco [US 2015/0340500 A1] supported by Lii [US 2014/0361376 A1] as applied in claim 8, and further in view of Leobandung et al. [US 2016/0343856 A1], “Leobandung” and Adusumilli et al. [US 2017/0125289 A1], “Adusumilli”.

Regarding claim 9, Bouche as modified discloses claim 8, Bouche as modified discloses wherein the first material comprises titanium (¶[0030] of Bouche discloses metal layer (60) may include a titanium nitride capping material), and the second material comprises a nickel-platinum alloy (Bouche in view of Niimi discloses the second material can be nickel (Ni) and/or platinum (Pt) (Col. 21, lines 20-60 of Niimi)).  Bouche in view of discloses the second epitaxial region is grown and punched into the second substrate, and the second substrate is recessed (Fig. 12annotated above of Bouche discloses the second epitaxial region (EP2)  grown and punched into the substrate and the substrate is recessed, Bouche in view of Brunco teaches the second substrate material -see claim 8 above).
Bouche discloses the dielectric layer can be a material such as SiO2 ([0015]). Bouche does not disclose the dielectric layer is a high-K dielectric layer.
However, it is well-known in the semiconductor industry that high-k dielectric is a suitable alternative material to use as a gate insulator. Specifically, Leobandung discloses a gate structure (Fig. 6) that includes a gate metal (150) over the gate dielectric (155). Leobandung discloses the high-k dielectric layer material can be hafnium oxide (HfO2) (¶[0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the inventor to use a high-k dielectric as taught in Leobandung in the device of Bouche as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Bouche as modified does not discloses the second liner is an intervening layer directly connected between the second epitaxial region and the second metallic filler with no intervening layers or contacts.
However, Adusumilli teaches a suitable alternative way of forming a contact structure  for the source and drain.  Adusumilli discloses field effect transistors (FETs) device (Fig. 11, 10)  which include n-type FETs (NFETs) formed in an NFET region (12) and p-type FETs (PFETs) formed in a PFET region (14).  The PFET region (30) may be formed by epitaxial growth process  (¶[0034]).  A trench liner is then formed in the trench to be in direct contact with the epi PFET region (30).  The liner material may include Ni, NiPt, Pt, or other materials suitable for formation of a low contact resistance connection with regions (30) (¶[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art to use a suitable alternative method of forming a contact as taught in  Adusumilli in the device of Bouche as modified such that the second liner is an intervening layer directly connected between the second epitaxial region and the second metallic filler with no intervening layers or contacts because forming the connection between the epitaxial source/drain and the liner can provide low contact resistance connection (¶[0045] od Adusumilli).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. [US 2015/0091093 A1], “Bouche” in view of Niimi et al. [US 9397003 B1], “Niimi” and further in view of Brunco [US 2015/0340500 A1] supported by Lii [US 2014/0361376 A1] as applied in claim 8, and further in view of Shimabukuro et al. [US 2016/0148835 A1], “Shimabukuro.”

Regarding claim 21, Bouche as modified discloses claim 8, Bouche discloses the trench region are can be filled with spin on carbon (as shown in Fig. 3, 44 and ¶[0022]). Bouche as modified does not discloses the first trench region and the second trench region are both filled with amorphous carbon prior to the first trench region and the second trench region being filled with the first metallic filler and a second metallic filler, respectively.
However, amorphous carbon is a well- known material in the semiconductor industry used for sacrificial filler and hardmask.  Specifically, Shimabukuro disclose using a trench fill material layer (Fig. 6, 62L) which is deposited in the cavity (69′) by spin coating.  Shimabukuro future disclose the trench fill material liner (62L) includes a material selected from a photoresist material, an organic planarization material, an inorganic planarization material, and amorphous carbon (¶[0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amorphous carbon material as taught in Shimabukuro in the device of Bouche as modified such that the first trench region and the second trench region are both filled with amorphous carbon prior to the first trench region and the second trench region being filled with the first metallic filler and a second metallic filler, respectively because the use of amorphous carbon can protect the structure of the trench space during future processing steps (¶[0093] - ¶[0102] of Shimabukuro).  Further the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. [US 2015/0091093 A1], “Bouche” in view of Niimi et al. [US 9397003 B1], “Niimi” and further in view of Brunco [US 2015/0340500 A1] supported by Lii [US 2014/0361376 A1] as applied in claim 8, and further in view of Cheng et al. [US 2012/0302019 A1], “Cheng.”

Regarding claim 22, Bouche as modified discloses claim 8, Bouche discloses various ion implantations may be performed on the semiconductor substrate (12) using the gate structures (18) as ion implantation masks to form desired doped source/drain regions (30) for the PFET areas (14) and NFET areas (16) (¶[0016] of Bouche).  Bouche as modified does not discloses the first epitaxial region is comprised of phosphorus and carbon doped silicon
However, a change in material for the epitaxial region is well-known in the semiconductor art. Specifically, Cheng disclose a second solid source dopant material 120 is selectively epitaxially grown on the substrate 102 adjacent the sidewalls of the NFET device 104. Cheng discloses the NFET device (Fig. 3, 104) includes a selectively epitaxially region (120) grown on the substrate. The selectively epitaxially region (120) is a semiconductor material such as silicon or silicon carbon, for example, having an n-type dopant (e.g., phosphorous) (¶[0038]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use a suitable material epitaxial material (phosphorous doped carbon silicon) as taught in Cheng in the device of Bouche as modified such that the first epitaxial region is comprised of phosphorus and carbon doped silicon because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 23, Bouche as modified discloses claim 8, Bouche discloses various ion implantations may be performed on the semiconductor substrate (12) using the gate structures (18) as ion implantation masks to form desired doped source/drain regions (30) for the PFET areas (14) and NFET areas (16) (¶[0016] of Bouche).  Bouche as modified does not discloses the first epitaxial region is comprised of phosphorus doped silicon.
However, a change in material for the epitaxial region is well-known in the semiconductor art. Specifically, Cheng disclose a second solid source dopant material 120 is selectively epitaxially grown on the substrate 102 adjacent the sidewalls of the NFET device 104. Cheng discloses the NFET device (Fig. 3, 104) includes a selectively epitaxially region (120) grown on the substrate. The selectively epitaxially region (120) is a semiconductor material such as silicon or silicon carbon, for example, having an n-type dopant (e.g., phosphorous) (¶[0038]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use a suitable material epitaxial material (phosphorous doped silicon) as taught in Cheng in the device of Bouche as modified such that the first epitaxial region is comprised of phosphorus doped silicon because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bouche et al. [US 2015/0091093 A1], “Bouche” in view of Niimi et al. [US 9397003 B1], “Niimi” and further in view of Brunco [US 2015/0340500 A1] supported by Lii [US 2014/0361376 A1] as applied in claim 8, and further in view of Lavoie et al. US 2012/0187460 A1], “Lavoie.”

Regarding claim 24, Bouche as modified discloses claim 8, Bouche as modified does not discloses a width of the first trench region is approximately 15 nanometers to 20 nanometers and a height of the first trench region is approximately 100 nanometers, and a second width of the second trench region is approximately the same as the width of the first trench region and wherein a second height of the second trench region is approximately the same as the height of the first trench region. 
However, adjusting the height to width ratio of a trench structure is well-known in the semiconductor art. Trenches are formed with varying widths and depths based on the desired transistor geometry (aspect ratio, thickness, etc.) and on the end use of the device.  Specifically, Lavoie disclose a semiconductor device with trenches (Fig. 2, 15) having a certain aspect ratio. Specifically, the trench has a height to width ratio which can be adjusted within the range from 2:1 to 7:1 (¶[0047]).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to adjust the height and width of the trenches as taught in Lavoie in the device of Bouche such that a width of the first trench region is approximately 15 nanometers to 20 nanometers and a height of the first trench region is approximately 100 nanometers, and a second width of the second trench region is approximately the same as the width of the first trench region and wherein a second height of the second trench region is approximately the same as the height of the first trench region.
Therefore, absent a showing of criticality with respect to the height and width of the trenches (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the height and width of the trenches as taught in Lavoie in the device of Bouche as modified through routine experimentation in order to achieve a width of the first trench region is approximately 15 nanometers to 20 nanometers and a height of the first trench region is approximately 100 nanometers, and a second width of the second trench region is approximately the same as the width of the first trench region and wherein a second height of the second trench region is approximately the same as the height of the first trench region because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Applicant has argued that the applied prior art does not teach, “the first liner is an intervening layer directly connected between the first epitaxial region and the first metallic filler with no intervening layers or contacts”, see remarks on pages 6-8.
The Examiner respectfully disagrees.  Bouche teaches in Fig. 12, the first liner (60) is an intervening layer directly connected between the first epitaxial region (EPI1) and the first metallic filler (70) with no intervening layers or contacts. While Bouche does teach an annealing process in Fig. 13, however, the Examiner maintains the liner remains in direct contact with the epitaxial layer in the NFET region.  As such the rejection under 35 U.S.C. 103 is maintained.
With regards to claim 21, the limitation, “the first trench region and the second trench region are both filled with amorphous carbon prior to the first trench region and the second trench region being filled”, is an intermediate processing step. The amorphous carbon material is removed before filling the trench with the metallic filler and is not in the final device as claimed in the independent claim 8, as such the 35 U.S.C. 103  and 35 U.S.C. 112 are maintained.
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891